id uilc cca_2019030111502346 number release date from sent friday march am to cc -------------------------------------------------------------------------------------------------------------- bcc subject clarification concerning cpeos and self-employed individuals ---------- we have received some questions concerning language in the preamble to the proposed_regulations for certified professional employer organizations cpeos proposed sec_301 specifically regarding the preamble discussion of the treatment of self-employed individuals who receive remuneration from a cpeo some tax practitioners have asked us to clarify language in the preamble addressing how payments from cpeos to self-employed individuals should be treated for employment_tax purposes the reporting of amounts paid to self-employed individuals is provided for in sec_6041 cpeos must report remuneration they pay to self-employed individuals within the meaning of sec_6041 and the regulations thereunder in accordance with the rules under these and other applicable provisions sec_3511 of the code provides that a self-employed_individual is not a work_site_employee with respect to remuneration paid_by a cpeo to the self-employed_individual sec_3511 provides that a cpeo is not treated as an employer of a self-employed_individual consistent with these two provisions sec_31 f of the proposed_regulations provides that sec_3511 does not apply to any self-employed_individual sec_301 b of the proposed_regulations defines a self-employed_individual as an individual with net_earnings_from_self-employment as defined in sec_1402 and without regard to the exceptions thereunder derived from providing services covered by a cpeo contract whether such net_earnings are derived from providing services as a non-employee to a customer of a cpeo from the individual’s own trade_or_business as a sole_proprietor customer of the cpeo or as a partner in a partnership that is a customer of the cpeo but only with regard to such net_earnings accordingly any remuneration from the cpeo to such self-employed individuals in their capacity as a non-employee providing services to a customer of the cpeo a sole_proprietor customer of the cpeo or a partner in partnership that is a customer of the cpeo is not wages and must not be treated as such for reporting purposes under the sec_6041 regulations payments to self-employed individuals are reported on information returns such as form 1099-misc miscellaneous income and not on form_w-2 the preamble discussion of the definition of work_site_employee under sec_301 b of the proposed_regulations provides that a self-employed_individual whether an independent_contractor to the customer a sole_proprietor customer of the cpeo or a partner in a partnership customer of the cpeo is not considered to be a work_site_employee under sec_3511 with regard to such earnings but also provides that in the limited case in which such an individual also is paid wages by a cpeo under a cpeo contract with the customer the individual may nevertheless be a work_site_employee with respect to such wages this latter language addresses the very uncommon situation in which one individual is receiving payments from the cpeo in two separate capacities for instance a common_law_employee of a marketing firm receives wages from a cpeo for services the employee performed for the marketing firm under a contract between the firm and a cpeo this employee also owns a part- time cleaning business as a sole_proprietor and this cleaning business is contracted by the marketing firm to clean its offices payments to the cleaning business for its cleaning services are also managed by the cpeo under its contract with the marketing firm payments made to the individual by the cpeo for the services the individual’s sole_proprietor cleaning business performs for the marketing firm are not wages and must be reported as payments to a self-employed_individual under sec_6041 however the cpeo is treated as the employer of the individual for employment_tax purposes with respect to the payments the cpeo makes to the individual for the services the individual performs as a common_law_employee of the marketing firm these payments are reported as wages by the cpeo in contrast to the situation described above under the proposed_regulations any payment made by a cpeo to a partner in a partnership under a contract between the partnership and the cpeo must always be treated as a payment to a self-employed_individual and reported as such under sec_6041 under revrul_69_184 b ona fide members of a partnership are not employees of the partnership for employment_tax purposes such a partner who devotes his time and energies in the conduct of the trade_or_business of the partnership or in providing services to the partnership as an independent_contractor is in either event a self-employed_individual rather than an individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee thus r emuneration received by a partner from the partnership is not ‘wages' with respect to ‘employment ’ so whether an individual partner in a partnership is receiving payments from the cpeo for services performed in the conduct of the trade_or_business of the partnership or receiving payments from the cpeo for services performed as an independent_contractor of the partnership the payments are payments to a self- employed individual and should be treated as such for reporting purposes as provided by sec_6041 ---------- --------------------------- -------------------- ----------------------------- ------------------------------------
